One-minute speeches (Rule 150)
The next item is the one-minute speeches on matters of political importance (Rule 150).
(RO) First of all, I would like to express my sympathy to those who are suffering as a result of the floods in Romania.
Twenty-three people have died and more than 18 000 have been evacuated. The floods have affected 530 locations in 37 counties, roughly 9 000 homes and 60 000 hectares of arable land, as well as 41 national roads. The losses are continuing to mount up every day.
One priority at the moment is the building of a 4.5 km-long dam in Galaţi to protect this port city from the Danube overflowing. If the dam fails to hold, this will cause a real disaster. More than 8 000 people will be affected, as well as the biggest economic operators in Galaţi.
The Romanian Government announced that it is going to submit the documentation for accessing the European Union Solidarity Fund by 15 July. I call on the European Commission, once it has made a precise evaluation of the losses sustained, to make resources from this fund available to Romania as soon as possible.
(SV) Mr President, our media are currently full of all the cuts and savings that need to be made for countries to be able to manage the debts that have been inflicted upon the people. In itself, it is understandable that a lot is being written about this, but there are, of course, those who have nothing to cut back on because they do not have any resources at all. Many of these people, our fellow human beings, live in Africa. The television cameras will soon be turned away from the South Africa of the football World Cup. I hope that we can then focus a new light on the poor countries south of the Sahara. We need to do something, because it is scandalous that people are dying of starvation and thirst, and do not even have anything to keep body and soul together. I therefore believe that we need to have the courage to tear down the walls between private enterprise and business and the state, and allow entrepreneurs to provide aid in a way that is different from the way we have provided it in the past.
(ES) Mr President, from this forum of liberty, I salute the memory of José Saramango, who I met because of his great interest in two writers from my city, Oviedo: Leopoldo Alas and Ángel González. Oviedo which, if good sense prevails, will be European Capital of Culture 2016.
José Saramango was committed. His opposition to the Iraq war was unforgettable, as was his commitment to the great causes of the little people, such as that of Aminatou Haidar and all the Sahrawi people. A communist who had the guts to criticise the excesses of the regime in Cuba, he was, however, a great writer first and foremost. He has left an indelible mark on Portugal, Iberia, Europe and the world.
Go on José Saramango Foundation! Go on Pilar del Río!
(EL) Mr President, as a candidate country, Turkey must share the values and objectives of the European Union, as set out in the treaties. It is therefore of fundamental importance that it commit to good neighbourly relations, as it has repeatedly been asked to do by the European Parliament and the Council, although a commitment goes beyond words. On 30 June, Turkey committed another provocative action in the sea area of the North Aegean, inside the Greek continental shelf. The Turkish hydrographic and oceanographic vessel Cesme sailed 13 miles north of the island of Samothrace and 10 miles off the coast of Thrace, without advising the Greek side of its course and activities.
An improvement in bilateral relations is in the interests of both Greece and Turkey. The Turkish leadership spoke recently of a new climate in Greco-Turkish relations. However, systematic violations of Greek coastal waters and airspace by Turkey are raising unanswered questions as to the honesty of their intentions.
I should like, once again, from this tribune, to call on the competent bodies of the European Union to send a clear and strong message to Ankara about this unbecoming conduct.
(DE) Mr President, the discovery of immunisation is one of the greatest advances made in the field of medicine. The vaccination programmes for children are a European success story. Diseases which, during the last century, damaged the health of thousands of children and sometimes even cost them their lives, have been almost eradicated. Today, we are celebrating the 30th anniversary of the eradication of smallpox.
Public awareness of diseases that can be prevented by vaccination is decreasing, together with people's motivation to have themselves or their children vaccinated. This reduction in the motivation for taking part in vaccination programmes is leading to falling immunisation rates. As a result, diseases such as measles and German measles, which were close to eradication, are beginning to become more widespread. Vaccinating a child against an infectious disease brings a personal benefit for that child in the form of its own personal health. However, there is also a personal benefit for everyone else. Vaccinations not only protect individuals but also society as a whole.
One of the main tasks of European health policy should be to convey the importance of vaccination programmes for children and the importance of immunisation in general and to increase the rate of participation in vaccination programmes, particularly in the context of the growing demands being placed on our health budget.
Mr President, at the outset, I want to support the case made by my Irish colleague, Mrs McGuinness, in relation to Equitable Life: I also call on the UK Government to deal with this issue as a matter of urgency and to honour its commitments. I have been inundated with correspondence from my own country today in relation to this.
I wish to refer now to the temporary committee set up to examine the financial perspective for the years 2014-21, which will meet for the first time on Thursday.
(GA) As a member of the committee, I would like to emphasise the importance of a strong agriculture budget from 2013 onwards. It should be remembered that the total expenditure of the Union on agriculture amounts to only 0.4% of the gross domestic product of the European Union.
The continuation of a strong agricultural budget will ensure that the Union is well equipped to meet future challenges, including food security, the preservation of natural resources, including the environment, job creation and, most importantly, the economic viability of rural areas.
(RO) As you are aware, Romania has been facing floods for more than a week, which have resulted in 23 deaths and thousands of homes being destroyed.
In the current circumstances, Romania needs financial support from the European Union Solidarity Fund, all the more so as the government in Bucharest has proved to be incapable of managing the disaster, taking all the necessary measures and mitigating losses.
I would like, Mr President, to call for solidarity to be shown to those affected by the floods which have occurred in Romania recently. With this in mind, I also call on the European Parliament to support the mobilisation of the European Union Solidarity Fund and the allocation of resources commensurate with the losses sustained.
Mr President, my country needs this support as soon as possible.
(CS) The D8 motorway linking Prague and Dresden forms part of the trans-European network of motorways. This motorway has been under construction since the 1980s. It was originally supposed to be ready by the year 2000. It is now clear that, due to delays, even 2012 is not a realistic prospect.
The problem is a 16 km section running through the České Středohoří Protected Area. This project should be financed from European funds to the tune of around CZK 8 billion, and co-financed both by the European Union and the Czech Republic. However, in mid-March this year, the European Commission again informed the Czech Transport Ministry that the evaluation of the project to complete the D8 motorway construction had been halted for a cooling-off period of up to four months. Of course, we cannot agree to this. It makes a bad impression on the public, it has a bad impact on the environment and we are seeing fatalities on the alternative routes. I would therefore like to call on the European Commission to accelerate the process of negotiation and to issue a definitive position.
(EL) Mr President, according to Eurostat statistics, unemployment is going through the roof in all the countries of the European Union in which harsh anti-grassroots measures are being taken. There are a total of 23 113 000 unemployed in the Member States of the European Union, which is 1 801 000 higher than in May 2009. In Greece, unemployment has risen to 10.2%, although in reality, it is over 15%, and affects 23% of young men and over 27% of young women.
The PASOK government is brandishing the memorandum which it signed together with the European Union and the International Monetary Fund, with the support of the other parties of capital and the European one-way street, and is pushing to abolish social security in the public and private sectors, to abolish collective agreements, to increase the limits on mass redundancies, to drastically cut severance pay and the wages of young people who have just entered employment by 20%, to extend child labour by encouraging apprenticeships, and to generally extend the savage exploitation of young people.
This barbaric capitalist policy is typical of the policies of the European Union and the bourgeois governments of its Member States. The anti-grassroots policy is accompanied by the defamation and criminalisation of the fights of the class labour movement in my country for just one purpose: to shift the burden of the capitalist crisis on to the working people, so as to safeguard the profits of the monopoly business groups.
Working people urgently need to rally and step up their fight to overturn the anti-grassroots policy and ensure that their modern needs are satisfied.
(EL) Mr President, at a time when all the governments of the European Union are treading in the footsteps of the recent anti-labour measures in Greece, anti-democratic, anti-communist measures and provocative actions are increasing in the Member States and bodies of the European Union.
I specifically wish to condemn the criminalisation of communist symbols in Poland and the criminalisation of the historic truth in Hungary, which blackens the anti-fascist victories of the people. I should also like to condemn the ban on communist symbols by the Moldovan Government, supported by the European Union and similar measures in Russia.
I should like to take this opportunity to condemn once again the attempt to denigrate the sacrifice of millions of communists and anti-fascists by equating communism with fascism, as you are well aware.
Threats that strikes and grassroots fights are unconstitutional cannot stop social developments and the workers' struggle to overturn the barbaric anti-grassroots measures. The massive campaign to denigrate socialism is designed to convince the people that there is no alternative solution. We are optimistic. We can see with certainty that the workers are fighting back. We know that this fight is the only realistic alternative solution to the crisis they are experiencing.
(IT) Mr President, ladies and gentlemen, as Vice-Chair of the Disability Intergroup, I would like to take this chance to speak briefly about the United Nations Convention on the Rights of Persons with Disabilities and its ratification.
This convention simultaneously represents a goal and an important starting point for the civil growth of the world, even if its ratification by the European Union - decided last November by the Council - has not yet been confirmed by the United Nations because some Member States are delaying adoption of the code of conduct between the institutions of the Union.
I therefore hope that this House provides an impulse for the removal of these obstacles and that the democratic institutions of the remaining European countries proceed to ratify the United Nations Convention on the Rights of Persons with Disabilities and, in view of its full entry into force, also ratify the Optional Protocol. If the European Union does indeed want to be a dynamic leader on the international stage, we must hold the full enjoyment of rights for people with disabilities as an absolute priority, both at national and European levels.
(EL) Mr President, the book by the Turkish Minister for Foreign Affairs, Ahmet Davutoglu, entitled 'Strategic Depth', has recently appeared in Greek translation. In this book, Turkey's cohesive geopolitical doctrine appears to be that of a local, regional superpower with interests from the Adriatic to China, with particular emphasis on Cyprus, the Balkans and the Aegean.
A special chapter is devoted to Cyprus, on page 274 of this book, in which its geostrategic importance is highlighted, regardless of the human element of the inhabitants and their nationality and religion. At the same time, there is a clear expansionist allusion to the Greek island of Rhodes.
It says in this strategy manual - and I quote - that, like the USA which, although its population does not extend towards Cuba and the other islands in the Caribbean, it has a direct interest in them, so too, Turkey is obliged from a strategic point of view to have an interest in Cyprus beyond the human factor.
The trend towards acquiring former Ottoman territories which the book talks about is an indication of violence. There can be no violence towards the European Union. A message needs to be sent to Turkey.
(DE) Mr President, Spain has rushed to open up a new negotiating chapter with Turkey, obviously in an attempt to divert attention from its own crisis at home. However, instead of negotiating with Ankara about food safety, we should be tackling open subjects, including the unresolved conflict over Cyprus, the issue of Armenia, human rights, freedom of religion and attacks on Christians, such as the recent murder of a Catholic bishop.
The Turkish Foreign Minister has said that more goodwill on the part of the EU would allow for more rapid progress in the negotiating process. It is amazing that Ankara can specifically call for a new chapter to be opened, while, on the other hand, doing a very poor job of meeting its own obligations, in other words, fulfilling the accession criteria. The EU allows itself to be put under pressure and I do not understand why it is pushing forward with the enlargement process at such a rapid pace over the heads of its citizens.
(RO) I am appearing before you here today to express more than my astonishment or regret that, although we are living in the 21st century, in some parts of Europe, when it comes to freedom of speech in the press, there are practices prevalent which take us right back to the time of the Inquisition.
I find it difficult to understand how, even though freedom of speech is a constitutional right in the European Union, there are still Member States where both their own constitution and European regulations on the right to free expression are classified as national security weaknesses.
Let us not forget that it is the role of the press to inform the general public about every aspect of the life of the community it reflects and that, as long as it does not disclose documents classified as strictly confidential, there can be no question of the relevant state's security being affected.
It would be absurd for governments to be able to resort at any time to groundless explanations to gag the press directly or to use crooked laws to be able to impose self-censorship on it, triggered by fear. Basically, I do not think that a country whose government becomes the only source of press information can still merit being called a free or a European country, for that matter.
(EL) Mr President, last week, the Turkish research vessel Cesme carried out underwater research, without first advising and obtaining approval from Greece, in an area which, from both a legal and geophysical point of view, undoubtedly belongs to Greece. This caused a severe diplomatic reaction from Athens.
The basic reason for this behaviour, which is causing problems in good neighbourly relations with a Member State, is that Turkey has not signed and ratified the international Convention on the Law of the Sea. I would remind the House of a very important fact: the International Convention on the Law of the Sea is a mixed international agreement which has been signed by the European Union, by all the Member States and by all the candidate countries other than Turkey. It therefore forms an integral part of the Community acquis. That is why every candidate country has to adopt UNCLOS before acceding to the European Union.
This is a very serious prerequisite. Failure on Turkey's part to meet it will have negative repercussions on subsequent accession negotiations and on specific chapters, such as the fisheries and energy chapter, which is why Parliament should encourage Turkey to sign and ratify this convention.
Mr President, I would like to come back to the discussion that we had today ...
(PL) ... about the citizens' initiative. I would like us to place a strong emphasis on this again. I have the impression that in today's discussion, we have left out the question of social communication - something we emphasised strongly when we promoted the Treaty of Lisbon. We often said to the citizens that this would be the greatest innovation of the Treaty of Lisbon - that the citizens really would be treated as individuals. However, I do not see sufficient commitment from the European Parliament in informing people about this.
I have talked with very many citizens about the citizens' initiative, and in general, they do not really know there is such a thing. We must very quickly and efficiently complete work on this initiative and make it available to the citizens. Let us not lose the opportunity to bring the institutions closer to the citizens. Just such an opportunity has presented itself during this debate.
(PT) Mr President, according to Eurostat data, unemployment has begun to rise again in the EU. In Portugal, it has reached new heights and that is the situation in all the countries most affected by the crisis.
Indiscriminate and drastic cuts in public investment, combined with a lack of liquidity in the markets, could lead to a catastrophic situation in terms of unemployment. Pragmatic measures must urgently be taken. It is, in general, the cohesion countries that have EU funds available to them, but the implementation of these funds is extremely low because of their complexity, slowness and lack of flexibility.
We are approaching the interim review for the Structural Funds. I call on the Commission and the Member States to carry out a profound review of these programmes, focusing on productive investments. I am also calling for a simplification of the procedures, so that these funds may be applied in a dynamic and flexible fashion. I would reiterate the importance of small and medium-sized businesses, and of support for entrepreneurship and first jobs for young people. I would remind you that if, for example, the Portuguese National Strategic Reference Framework were to help each Portuguese small and medium-sized business to hire a worker, Portugal's unemployment problem would be practically solved.
(HU) One of the main priorities of anti-democratic and authoritarian governments is to restrict the freedom of the media. It is particularly alarming that the independence of public media is being threatened. Are the Commission, the Council and Parliament noticing that EU standards and the Copenhagen criteria are being violated? Does the EU see that the freedom of public media is being restricted in a number of Member States? They are brought under direct political control and pressure is exerted on them by withdrawing their funding. It is an ever more common phenomenon that the parties in government restrict the information presented in the media for political reasons. This is why we must support Ivo Belet's report. Indeed, the European Union, in the form of the European Audiovisual Observatory, should monitor whether Member States respect the independence of the media. I recommend that an investigation into the media's independence should be added to the mandate of the European Ombudsman. We must protect the freedom of the press, the foundation of the European rule of law.
(BG) Mr President, Commissioner, allow me to express a particular concern I have by asking you a question about the recognition of higher education diplomas within the European Union.
Unfortunately, in spite of the numerous debates and very clear European legislation on this matter, some Member States are continuing to make it difficult and, in some cases even, not to recognise the qualification indicated in the diplomas. I could give an example from Bulgaria where a degree received from a university in another European Union Member State is not automatically recognised, as it should be.
A number of additional documents have to be submitted, which are examined by a special committee. Apart from the considerable expense in terms of time and money, citizens wishing to legalise their diplomas are at risk of being rejected. This deprives universities of their rights to assess the circumstances for awarding a diploma, which directly contravenes Council Directive No 8948 of 21 December 1988 and the case-law of the Court of Justice of the European Union. I think that the Commission must adopt measures to halt this injustice.
(ES) Mr President, ladies and gentlemen, in this speech, I would like to express my solidarity with the victims of the flooding that recently took place in Europe.
I would call your attention to the situation in northern Spain, in particular, the regions of Cantabria, Asturias, Galicia and the Basque Country, which have suffered the effects of a season of torrential rains and are struggling to return everything to normal as quickly as possible.
I would like to give special congratulations to all the civil protection agents and the affected local authorities, who have worked very hard to ensure the safety of the public and reduce damage in the affected areas.
It is time to stop assessing the damage and call for aid for the affected areas. The European Union's new Solidarity Fund could be one of the tools for responding effectively to this type of situation.
Moreover, the effective application of the directive on flooding is necessary to enable us to be even better prepared to face up to this type of situation.
(SL) On Sunday, 11 July, 15 years will have passed since the troops of the Army of the Republic of Serbia, under the command of General Mladić, began to carry out in Srebrenica the most terrible crime against civilians on this continent since the Second World War. They forcibly separated more than 8 000 men and boys, including children, from their families and sent them to the killing fields. The extermination of the male population of the wider region of Eastern Bosnia which borders Serbia, who were killed because they belonged to the Bosniak ethnic community, is a brutal crime.
Srebrenica is an example of ethnic cleansing of the most atrocious kind; it is a crime against humanity and was declared a genocide in 2001 by the International War Crimes Tribunal for the Former Yugoslavia. Srebrenica was also declared a genocide by the UN International Tribunal in the Hague in 2007. In the Potočari Memorial Centre, the largest number, thus far, of identified remains of victims excavated from hidden mass graves will be buried. 800 innocent victims of this cruel act of revenge will finally be laid to rest.
It is right that we should be commemorating this Balkan horror in the European Parliament this week and that we should again demand that the commanders responsible be brought to justice and be held to account for their crimes.
(IT) Mr President, ladies and gentlemen, in recent days, the Belgian police carried out a raid unprecedented in the history of the European Union. They raided the archbishop's palace in Malines during a meeting of Catholic bishops, confiscating their telephones, computers and confidential documents.
The bishops were held for nine hours without prior legal notice. Amongst the documents confiscated were deeds covered by the Seal of Confession, submitted by citizens who had expressly asked to remain anonymous. The tombs of two cardinals buried in the adjacent cathedral were desecrated and destroyed using pneumatic drills.
Given that the Treaty of Lisbon, signed by His Majesty the King of the Belgians, is based on the cultural, religious and humanistic heritage of Europe, which gave rise to the universal values of the inalienable rights of the person, of liberty, of democracy, of equality and of the rule of law, I would ask the President of Parliament to approach the High Representative for Foreign Affairs, Baroness Ashton, to ask her to come and report on the events and how she intends to resolve this diplomatic incident, caused by an illegitimate act by a Member State of the European Union against the Vatican City State.
(HU) The accession of Central and Eastern European countries to the EU and the extension of the enlargement process to include the Western Balkan countries are considerable challenges for the EU. Economic issues are often discussed. I would now like to talk about a factor which we tend to overlook. These countries have a large number of national minorities. These minorities did not immigrate to these countries. Instead, they became citizens of another country for historical reasons, due to frequent border changes. Very often, the language-related rights of minorities are regulated with more generosity in non-EU countries than in certain EU Member States. This is because these countries have realised that it is in their own interest to make minorities feel at home in their homeland. This is certainly an area where EU Member States could learn a lot from candidate states. Every citizen of the European Union deserves equal respect and treatment regardless of ethnic origin, nationality or mother tongue.
(PL) Mr President, my personal experience is the reason why I would like to draw the European Parliament's attention to the issue of emergency medical care for MEPs when they are outside Europe. My own case, as well as the case of Haiti, show the need to establish precise rules for MEPs who need constant medical care while being brought back home. Parliament does not have a suitable unit which would be responsible for organising a Member's return in such situations. I think that a unit responsible for situations of this kind should be established within Parliament.
Mr President, ladies and gentlemen, I would like to express my thanks for the concern shown for my health at what was a very difficult time for me. In particular, I would like to express my thanks for their superb care to the doctors and all the medical personnel of the First Shanghai Hospital where I was treated, and to Mrs Claes, Mr Burriel and Mr Manelli of the European Parliament for their involvement and the huge amount of help which they gave me. Thank you from the bottom of my newly repaired heart.
(PL) The economic crisis has affected many people. I would like to point out the need and, frankly, the necessity of taking special action to protect the poor, the excluded, the elderly, the unemployed and young people.
Young people are the largest group among the unemployed. They often begin their adult life without prospects and from a weak starting point. We know the best way to survive the crisis is by education and investment in one's own development. During the crisis, jobs are being cut and places of work closed. Fortunately, universities and other institutions of tertiary education continue to operate, and there is also a variety of forms of continuing education. Therefore, we should create suitable forms of support for education and young people. It is good that at the suggestion of the rapporteur, Mrs Jędrzejewska, young people are one of the priorities of the 2011 budget.
(FR) Mr President, now, more than ever, the Europe represented by certain politicians is no longer a Europe of the citizens. Why is this? It is because some of us, namely politicians, are completely offside.
How can we explain to people that we prefer to cancel a meeting with NGOs which are fighting hunger throughout the world in order to meet a footballer as if he were a prince, and this on the day when 2 million people are protesting in the streets of France against pension policies? Nonetheless, five days ago, a football coach was answering urgent questions as part of a parliamentary inquiry. Did someone die? Had mass redundancies occurred? Was the environment being polluted? Had a terrorist attack taken place? No, not at all. The matter merely involved a football team which, like 31 others - or rather 30 others - is going to lose or has already lost, and a coach who had refused to shake hands with his South African counterpart, much like a president who refuses to shake hands with his fellow citizens. Imagine if the world was inhabited not only by childish, millionaire footballers who do not even feel any national pride, but also by people who have lost their jobs, or retired people who do not know how they will be able to afford to heat their homes in winter. These people do exist, and not only during the electoral period.
I am sorry, President Sarkozy, we do not - and never will - share the same values or priorities.
(RO) I would like to extend my condolences to the families of the citizens who lost their lives as a result of the floods in Romania. I can assure all those who have suffered as a result of these terrible events that our thoughts are and will be with them.
Unfortunately, the absence of a vital prevention infrastructure and poor preparation by the Romanian authorities, even though similar situations have occurred in the past, have resulted in material losses and, sadder still, in the loss of human life.
Just as I also asked during the debate in the previous sitting, I am asking the Commission again to put forward urgently measures for planning the basins in relation to internal and cross-border rivers in Member States, as well as a set of financial measures intended to implement these critical investments to prevent such situations arising again in the future.
I wish to take this opportunity to thank, on behalf of the Romanian people, France, Belgium, Austria and Estonia for their prompt response in providing assistance to Romania as a result of mobilising the Community Civil Protection Mechanism.
Mr President, I would like to bring to this House's attention a riddle which seems to be confusing MEPs from my own region in the North-West of England. In November 2009, Cumbria, which is in the northern part of my constituency, was hit by serious flooding. Homes were destroyed, businesses were ruined and sadly, a life was lost. As a result of the disaster, the British Government had every right to apply for the EU Solidarity Fund for assistance, and I am led to believe that the money which could have come in aid could have been up to GBP 100 million. Bizarrely, however, the British Government failed to apply.
The people of Cumbria are honest folk. They work hard and they pay their taxes and a good portion of that is sent out to Brussels. Therefore, I believe that they have the right to ask for some of their money back, and I consider it a failure of the Labour Government that it failed to act on this issue.
(RO) The severe floods in recent weeks have affected extensive areas of Romania. Unfortunately, there have also been 23 deaths, more than 18 000 people evacuated, not to mention huge material losses, including thousands of homes that have been affected. The wave of floods is continuing, which is extremely serious.
The Romanian Government is coordinating the battle against the waters, but has also proceeded with an evaluation of the losses, expressing its interest in accessing the EU Solidarity Fund. The amount which Romania will be able to have access to will obviously only cover part of the total cost of reconstruction, but will give an important signal to citizens who have lost all the possessions they have accumulated during their lifetime in a very short space of time.
The aid provided by the EU will express Europeans' sense of cohesion in the face of any kind of disaster, especially during the current recession. This is precisely why I call on the European Commission and fellow Members to show solidarity with Romania and approve this financial aid as soon as the authorities have submitted an assessment of the losses and reconstruction plans.
(RO) In the interim between the two world wars, Romania, Hungary and Italy experienced dictatorial, fascist regimes which provoked violence both inside these countries and internationally.
At the moment, Italy is faced with the monopoly enjoyed by Prime Minister Silvio Berlusconi over the mass media. In Hungary, the Orbán government, whose party belongs to a group in the European Parliament, is proposing to have a long-term monopoly over public audio-visual material. In Romania, President Traian Băsescu, supported by a party which is a member of the same political group in the European Parliament, is stating that the mass media is a vulnerability threatening national security.
I want to believe that our European Union has learnt the lessons of the past and will oppose flagrant violations of the European Union's founding acts and fundamental values.
(PL) Mr President, the Belgian Presidency of the European Union began on 1 July. In contrast to previous presidencies, the Belgian Government has not presented its priorities, but has only prepared a programme of work adapted to the EU calendar.
There is, therefore, a question as to whether, in the next six months, problems which are important to the European Union's residents are going to be discussed. It is true the Belgian Government has announced that during its Presidency, it will carry out a review of EU legislation and action to be taken in the event of natural disasters. This is very important, particularly in view of the recent floods which hit not only my country of Poland, but also Romania, Slovakia, Hungary and France. Those affected by such a tragedy expect swift and efficient assistance, as well as good coordination of the measures taken. Therefore, I hope that in spite of internal problems during the Belgian Presidency, work in this area will be undertaken as has been announced.
I would also like to thank all those who came to the aid of the flood victims, not only in Poland, but also in other countries of the European Union which were affected by this tragedy.
(PL) Mr President, on 21 June, Russia reduced the supply of gas to Belarus and announced that there may be another reduction if Belarus does not make a payment of about USD 200 million. Belarus has said this reduction may also result in a technical disturbance to the transit of gas to Member States of the European Union. The experts have said that Russia's action was intended, among other things, to induce Belarus to sign a customs code which aims to establish a customs union, or also to induce Belarus to keep to the terms of a contract concerning the payment of market prices for goods exported to Belarus, and also to induce Belarus to sell strategic companies such as energy transmission networks.
However, it could also have been done to affect the reputation of Belarus as a transit country for gas coming to the EU, and, as a consequence, to justify investments such as South Stream or Nord Stream. I would also like to put a question to the European Commission about assessment of the effectiveness of early warning mechanisms for breaks in the supply of energy sources, because we have a contract with Russia which was signed on 16 November 2009.
Mr President, I want to welcome today's paper from the Commission on the retail market monitoring report: 'Towards more efficient and fairer retail services in the internal market for 2020'. This is a very important report and I hope it is the first step on the road to greater transparency in the entire retail chain.
Just last week, we saw examples of an inexplicable situation of very low agricultural commodity prices in some Member States, my own included, and yet very high food prices for consumers. There is certainly a market malfunction, as the Commission rightly points out. I think it significant that in this paper, we are looking at not just the economic aspects of retailing but also the social, environmental and consumer impacts in this sector.
I hope that Parliament will put in submissions by 10 September. I hope it does not take 10 years to get a fairer retail sector, because at the moment, both consumers and producers are losing out.
That concludes this item.